NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                        No. 19-1429
                                        ___________

                       IN RE: FRANCISCO HERRERA-GENAO,
                                                Petitioner
                       ____________________________________

                       On Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                    (Related to D.N.J. Crim. No. 3:07-cr-00454-002)
                      ____________________________________

                         Submitted Pursuant to Fed. R. App. P. 21
                                    March 18, 2019

           Before: SMITH, Chief Judge, AMBRO and ROTH, Circuit Judges

                              (Opinion filed: August 9, 2019)
                                        _________

                                         OPINION *
                                         _________

PER CURIAM

       Pro se petitioner Francisco Herrera-Genao seeks a writ of mandamus to compel

the District Court to rule on a motion he filed to correct his restitution obligation in his

judgment of sentence. A writ of mandamus may be warranted where a district court’s

“undue delay is tantamount to a failure to exercise jurisdiction.” See Madden v. Myers,



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
102 F.3d 74, 79 (3d Cir. 1996). On July 30, 2019, the District Court entered an order

directing the Government to respond to Herrera-Genao’s motion. Because the case is

now moving forward, we find no reason to grant the “drastic remedy” of mandamus

relief. See In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). We

have full confidence that the District Court will rule on Herrera-Genao’s motion within a

reasonable time. Accordingly, we will deny Herrera-Genao’s mandamus petition.




                                            2